DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 14th, 2020 has been entered.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 15/338,087 last filed on August 14th, 2020.
Claims 2, 5-7, 9, 10, 20-22, 25, and 26 were cancelled.
Claims 1, 11, and 14-19 were amended.
Claims 28-30 were newly added.
Claims 1, 3, 4, 8, 11-19, 23, 24, and 27-30 remain pending and have been examined, directed to packet processing framework.

Upon further review of the latest interview summary and discussion notes and in view of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.
Overall, the concept of a “processing node” does not appear to be clearly claimed and/or argued.  The latest amendment further simplified the concept(s) as found within the “scheduling..” limitation of claim 1, wherein instead of having “scheduling” or associating multiple “processing nodes” to a single logical core, everything is now simplified down to a 1:1 mapping.  The applicant’s representative commented that the claim language was amended (i.e., “…a first processing node corresponds to a first group of instructions for processing network packets…”) and while the comments appear to suggest that processing nodes can be similarly interpreted as a processing core, the claimed language could be interpreted such that “processing node” can mean an instruction, within a thread.  The examiner has reviewed and gone through the amended changes and sticking with the previous interpretation which was already established in the last response, and the applied teachings from Trehan in view of Burger still applies.  Furthermore, claim 14’s amended changes vary from claim 1 and those changes were also addressed.

The representative also further argued about Burger’s applied teachings with respect to “logical cores” in that physical cores are being grouped together and not logical cores and furthermore does not teach of a sequential ordering with executing instructions.
In response, what the representative appears to be arguing about Burger’s teachings being performed in parallel rather than sequentially also appears to be just different threads 

The representative further argued about the claimed concept of selecting, a packet arc, based on the contents of the network packet, because Burger was concerned with processing instructions and not packets.
In response, the examiner respectfully disagrees because the examiner had established that even though Trehan does not explicitly disclose of this, any system would essentially have to examiner any incoming packet in order to determine where to transmit it to or which processor is going to handle the particular task.  In Trehan’s teachings it was either a background task or a foreground task.  Burger’s supplemental teachings would only further reinforce this concept as individual instructions as they apply to the particular packet are still 

The other independent claims 14 and 19 were reviewed and updated following claim 1, including the variations, and thus were similarly rejected under similar rationale.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Information Disclosure Statement
The information disclosure statements submitted on June 11th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, the concept of a “processing node” is not clearly claimed with respect to logical cores and/or the instructions.  For example, while the applicant’s representative argued about support as found in the filed specifications in ¶ [0065] which would suggest that the processing nodes are similar to processing cores or logical cores as they can process instructions, the latest claim amendments would also suggest (or reinforce) that the “processing nodes” can be interpreted as instructions themselves (which the examiner had already previously done) as they are executed by a corresponding logical core.  For example, the current claim language now claims: “…wherein the first processing node corresponds to a first group of instructions for processing network packets…”  In other words, one can replace all instances of “processing nodes” with “instructions” and everything would still make sense.  Furthermore, there are dependent claims that associate the term with threads, which only further reinforces the idea that the term can be interpreted as “instructions” within a thread.  Please review and address/amend accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 11-19, 23, 24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2017/0177221 A1 to Trehan et al. (referred to hereafter as “Trehan”) in view of U.S. Patent Publication No. 2017/0083316 A1 to Burger et al. (referred to hereafter as “Burger”).

As to claim 1, Trehan discloses a network device for forwarding network packets, comprising:
a first network interface and a second network interface for receiving network packets (Trehan discloses of an overall system that manages and schedules tasks or operations across multiple CPUs and wherein requests can come from applications (running on various host systems) that have read or write requests that need processing (e.g., Fig. 2).  There is an IO connection (meaning interface) that accesses or connects to some memory location for the read/write request (e.g., Fig. 2).  Trehan further discloses with respect to Fig. 10A and 10B of how a controller can have multiple CPUs (i.e., CPU 0 and CPU 1) and each of those can have multiple processing cores (i.e., Core 0 – Core n-1 ;
a physical processor comprising a first logical core, a second logical core, and third logical core (see Figure 10B where a physical CPU 0 can have multiple processing cores which can in turn generate multiple logical cores to handle or process individual threads, e.g., Trehan: Figure 10B); and
a non-transitory computer readable medium comprising instructions executable by the physical processor (Trehan discloses of the various storage mediums for storing instructions and the data elements (e.g., Trehan: ¶ [0153]).  However, Trehan does not expressly further disclose of the following steps) for performing operations comprising:
scheduling the first logical core to execute a first processing node, the second logical core to execute a second processing node, and the third logical core to execute a third processing node, wherein the first processing node corresponds to a first group of instructions for processing network packets, the second processing node corresponds to a second group of instructions for processing network packets, and the third processing node corresponds to a third group of instructions for processing network packets (Examiner’s Note: The term/phrase “processing node(s)” is being interpreted as equivalent to instructions or blocks within a thread, and wherein each “processing node” gets X processing node corresponding to X instructions…”).
With that in mind, while Trehan discloses generically of threads being processed within various cores, Trehan does not explicitly further go into details regarding blocks or “processing nodes” that are a part of a thread that needs to be processed.
Burger more expressly discloses of the concept of combining multiple processing cores together to form a bigger “logical core” to process tasks (e.g., Burger: Figures 10-14 and corresponding paragraphs).  Using Figure 10 for example, the overall processor 1005 can be re-imagined as having one or more logical cores (that are formed with shared memory) formed to carry out different threads.  This would then be similar to Trehan’s architecture from Fig. 10B that was established above and assume that a sequence of logical cores (and not just one) can exist within a singular physical processor core, and that each logical core can handle one instruction (or block or “processing node”).  Burger further discloses of how each instruction block of a thread gets mapped to a single processor to be handled or processed (e.g., Burger: ¶ [0103]).  In addition, Burger discloses of a control unit that includes a scheduler to schedule the various threads or blocks to the processing cores (e.g., Burger: abstract and ¶ [0038]).  
The claimed scope here is simplified and establishes that there are three “threads” here with one block or one instruction apiece.  Thread #1 has one ;
responsive to receiving a first network packet at the first network interface, and selecting, based on a first contents of the first network packet, a first packet arc indicating a first sequence of processing nodes, the first sequence comprising the first processing node followed by the second processing node, wherein the first packet arc indicates a first network path for the first network packet (Following the above interpretations, while Trehan generally discloses of assigning requests or tasks to one or more processors, Trehan does not expressly disclose of checking the contents of the packets while determining where or which group/subset of processors would be processing the task, even though it would have been obvious to one of ordinary skill in the art to understand that Trehan’s system is able to determine what the incoming requested task is regarding, in order to determine and classify the task as either a foreground or background task.  
Burger more expressly discloses of various examples wherein the system would process individual instructions and have them assigned to a particular processor (e.g., Burger: Figure 4, element 420 with the individual instructions ; 
processing the first network packet according to the first packet arc by executing, by the first logical core, a first group of instructions for the first processing node followed by executing, on the second logical core, a second group of instructions for the second processing node (Following the above interpretations and example, for the particular packet arc or sequence that has two instructions that need to be processed, Burger’s examples as explained with respect to Figures 10 and 12 would aptly apply here, as the first instruction block can be processed by a first processor (or a logical processor within the first processor) and then passed onto the second processor (or the second logical processor within the second processor), e.g., Burger: ¶¶ [0149], [0155], and [0158] and Figures 10 and 12);
responsive to receiving a second network packet at the second network interface, selecting, based upon a second contents from the second network packet, a second packet arc indicating a second sequence of processing nodes, the second sequence comprising the second processing node followed by the third processing node, wherein the second packet arc indicates a second network path for the second network packet (Following the above interpretations and similar to the previous thread example/interpretation, Burger’s system can direct this second packet to be handled by a different arc or sequence that corresponds to having the packet be processed according to a second sequence of instructions that involves the corresponding processors, e.g., Burger: ¶¶ [0149], [0155], and [0158] and Figures 10 and 12); and
processing the second network packet according to the second packet arc by executing, on the second logical core, the second group of instructions for the second processing node followed by executing, on the third logical core, a third group of instructions for the third processing node (Following the above interpretations and example, the first instruction would be processed by the second processor (or the second logical processor within the second processor) and then passed onto the third processor (or a logical processor within the third processor), e.g., Burger: ¶¶ [0149], [0155], and [0158] and Figures 10 and 12).

Based upon Burger’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Burger’s teachings within Trehan’s overall system and teachings.  Burger’s more explicitly teachings regarding how different processing cores, either physical or logical, could be grouped together offers lots 

As to claim 3, Trehan in view of Burger further discloses the network device of claim 1, wherein the operations further comprise:
Following claim 1’s interpretations, Trehan discloses of
initializing a plurality of software threads;…
…and
associating each software thread of the plurality of software threads with a logical core by setting affinity of the software thread to the logical core (Trehan’s Figure 10B illustrates that each processing core has executing threads.  Figures 14A-D further describes and illustrates how the threads can be reallocated around to handle the different loads of requests.  The threads are associated with the physical and/or the logical core processors, e.g., Trehan: ¶¶ [0145-150]).

Trehan alone does not expressly disclose of:
…scheduling the first processing node and the second processing node for execution using one of the plurality of software threads (Following claim 1’s interpretations, Trehan in view of Burger’s explicit teachings would more expressly discloses of scheduling a thread or a sequence of tasks/instructions to be carried out by a sequence of processors as well, e.g., Burger: ¶¶ [0149], [0155], and [0158] and Figures 10 and 12); 


As to claim 4, Trehan in view of Burger further discloses the network device of claim 1, wherein selecting the first packet arc is based on information received from a network control plane and selecting the second packet arc is based on information received from the network control place (Examiner’s Note: based on the present application’s specifications from ¶ [0046] for example, the “network control plane” subsystem can be broadly interpreted as any component that controls the forwarding of network packets.
With that in mind, Trehan does disclose of a controller (104) with many other components like the various schedulers that work to dynamically determine the set of processing cores that would be assigned to carry out any of the system or user IO requests (e.g., Trehan: ¶¶ [0128-131] and Figure 10A).
However, following claim 1’s interpretations, Trehan does not expressly further disclose of selecting the specific first nor second packet arcs established earlier in claim 1.  
Burger more expressly discloses of how different physical processing cores can be grouped together to form a “logical core” which is the same as a sequence of processing cores that can handle a given task, such as to process a particular thread that requires a particular number of cores.  Following claim 1’s examples, first packet arc involves processing cores 1 and 2 and second packet arc involves processing cores 2 and 
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings.

As to claim 8, Trehan in view of Burger further discloses the network device of claim 1, the operations further comprising: 
directing an output of the first processing node to the third processing node further comprising:
a processing framework configured to enable the third processing node to be added and the third processing node to be included in the first packet arc, wherein the output of the first processing node is redirected to the third processing node and an output of the third processing node is directed to the second processing node (Following claim 1’s interpretations, Trehan does not expressly disclose of the order or sequencing for the processing of the different tasks by the different processors.
Based upon Burger’s more explicit examples, Burger more expressly discloses of being able to reconfigure any “logical cores” such that an additional processing core can be inserted within the sequence of processing cores to handle a task (e.g., Burger: ¶¶ [0149], [0155], and [0158] and Figures 10 and 12).  Therefore, even with the addition of an added instruction or block, an additional processing node can also be inserted within a sequence of cores, such that instead of simply going from processing core 1 to 
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings.

As to claim 11, Trehan further discloses the network device of claim 1, wherein the first processing node is configured to collect statistics based on processing of the first network packet (Trehan discloses of tracking for example the magnitude of each processing core, e.g., Trehan: ¶¶ [0144-150] and Figures 14A-D), the operations further comprising:
updating the first packet arc with an additional sequence based on the statistics (since a statistic like the magnitude of a processing core is tracked, this information can directly affect the dynamic selection of the processing cores as they get assigned to any other additional tasks/requests, e.g., Trehan: ¶¶ [0144-150] and Figures 14A-D); and
rescheduling the first processing node and the second processing node according to the first packet arc (e.g., Trehan: ¶ [0146]).

As to claim 12, Trehan further discloses the network device of claim 1, further comprising processing the first network packet using an additional processing node concurrently on a plurality of logical cores (following claim 1’s interpretations, an additional processing node is interpreted as an additional instruction within a thread or .

As to claim 13, Trehan in view of Burger further discloses the network device of claim 1, wherein the first processing node and the second processing node each comprises: 
an input queue for receiving the first network packet for processing; and
an output queue for outputting the first network packet after processing (Trehan discloses that each subset of processing cores can have a queue of tasks, and that the order of the tasks can be re-arranged too.  However, Trehan does not expressly disclose that each of the processing cores themselves have an input and output queue.  
Burger more expressly discloses of queues used by the processing cores as instruction dependencies for example would require intermediate data results to remain the queues or other memory structures until the cores are ready to process them, especially with respect to the various “logical cores” or sequences of processing cores that are involved, e.g., Burger: ¶¶ [0053], [0056-57], [0119-120] and [0130-131]).
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings.

claim 14, Trehan in view of Burger further discloses a method for forwarding network packets, comprising:
determining a number of logical cores in a network device (Trehan discloses of the system being able to determine which processing core(s) can handle requests and thus dynamically allocate the physical and/or the logical cores, e.g., Trehan: ¶¶ [0124], [0128-131] and Figures 10B and 12);
	
And Trehan alone does not expressly disclose of the following:
associating a first logical core of the logical cores with a first processing node, a second logical core of the logical cores with the first processing node and a second processing node, and a third logical core of the logical cores with the second processing node, wherein the first processing node corresponds to a first group of instructions for processing network packets, the second processing node corresponds to a second group of instructions for processing network packets (Examiner’s Note: This limitation differs from claim 1 in that the second logical core is associated with 2 processing nodes (or instructions) and a third logical core with the second processing node (or instruction).  Again, the term/phrase “processing node(s)” is being interpreted as equivalent to instructions or blocks within a thread, and wherein each “processing node” gets processed by a logical core (i.e., since “…the X processing node corresponding to X instructions…”).

Similar to what was described and established in claim 1, Burger more expressly discloses of the concept of associating or assigning a thread or a sequences to be processed across one or more processing cores.  The first and third logical cores are easy to interpret as it is 1:1, and any processing core can be associated or assigned to handle one instruction.  And a second logical core (out of the plurality of logical cores) is associated or assigned to process two instructions (e.g., Burger: ¶¶ [0149], [0155], and [0158] and Figures 10-14).
In addition, the concept of a logical core was established in claim 1 such as from Trehan’s Figure 10B.  Alternatively, one of ordinary skill in the art could also interpret Burger’s logical groupings as logical cores as well, all within a single physical core 1000 or 1005 or think of each physical core as having its own (at least one) logical core itself before it get logically grouped together.  There doesn’t appear to be any conflicts here in interpreting a singular logical core within a physical core as handling one or more instructions);
determining a packet arc that comprises a first sequence of the first processing node and the second processing node (Burger more expressly discloses of various examples wherein the system would process individual instructions and have them assigned to a particular processor (e.g., Burger: Figure 4, element 420 with the individual instructions and Figure 7 with instruction blocks being assigned).  And ;
responsive to receiving a first network packet at a first network interface of the network device, selecting the packet arc based on contents of the first network packet (see the similar corresponding section in claim 1 as Burger more expressly discloses of the system being able to determine and assign the incoming packet(s) to a particular processing core or a sequence of processing cores (e.g., Burger: Figure 4, element 420 with the individual instructions and Figure 7 with instruction blocks being assigned, and Figures 10-14); 
responsive to receiving a second network packet at a second network interface of the network device, selecting the packet arc based on contents of the second network packet (Following the above interpretations, a second received packet would be treated the same way as the first received packet, and assigned to the corresponding processors accordingly, e.g., Burger: ¶¶ [0149], [0155], and [0158] and Figures 10-14); and
scheduling processing of the first network packet according to the packet arc and processing of the second network packet according to the packet arc, wherein the processing causes the first network packet to be processed by the first group of instructions on the first logical core and the second group of instructions on the second logical core and wherein the processing causes the second network packet to be processed by the first group of instructions on the first logical core and the second group of instructions on the third logical core (See the similar corresponding sections in claim 1 and following the above interpretations, the first received packet would be processed via a first sequence of processing cores, which just so happens to involve the first and second logical cores.  This is met from Trehan’s 10B architecture and/or from Burger’s Figure 10/12 examples.  And the second packet is processed via a different sequence that just so happens to involve the first and third logical cores.  This is again met/taught from Trehan in view of Burger’s teachings. 
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings

As to claim 15, Trehan in view of Burger further discloses the method of claim 14, wherein the first processing node is executed using a first software thread and the second processing node is executed using a second software thread (Following the same interpretations from claim 14, each “processing node” was interpreted as a block or instruction of a thread and thus for consistency, each thread was also processed via different “packet arcs” or different sequences of processing nodes.  See the defined “threads” within claim 1’s interpretations, based upon Burger’s teachings).
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings.
 
As to claim 16, Trehan in view of Burger further discloses the method of claim 14, further comprising:
adding a fourth processing node for processing of the first network packet to a second packet arc, wherein the second packet arc comprises the second processing node, a third processing node, and the fourth processing node in sequence, such that an output of the third processing node is directed to the fourth processing node (see the similar corresponding rejection of claim 8 wherein given Burger’s teachings of being able to variably manipulate and form different “logical cores,” a new instruction can be added to the sequence, which can be processed/handled by adding another processing core as well within the packet arc/sequence of processing cores, e.g., Burger: ¶¶ [0149], [0155], and [0158] and Figures 10 and 12).
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings.

As to claim 17, Trehan further discloses the method of claim 14 further comprising:
determining statistics based on processing of the first network packet (see the similar corresponding rejection of claim 11 as Trehan discloses of the system being able to track and determine statistics like a magnitude of a processing core, based upon the processing of packet(s), e.g., Trehan: ¶¶ [0144-150] and Figures 14A-D); and
updating the packet arc with an additional processing node based on the statistics (and as a result of tracking such statistics, Trehan also further discloses of the system being able to directly affect the dynamic selection of the processing cores as . 
 
As to claim 18, Trehan further discloses the method of claim 14, wherein the first processing node, the second processing node, and a third processing node each comprises an input queue for receiving a network packet for processing and an output queue for outputting a network packet after processing of the network packet received on the respective input queue (see the similar corresponding rejection of claim 13 as the concept or feature of queues can be repeated/duplicated with more processing cores).

As to claim 19, see the similar corresponding rejection of claims 1 and 14.
 
As to claim 23, Trehan in view of Burger further discloses the network device of claim 1, wherein the operations further comprise:
responsive to receiving an additional network packet at the first network interface, selecting, based on contents of the additional network packet and the first network interface, an additional packet arc identifying an additional sequence of processing nodes (Following claim 1’s interpretations, this section is interpreted in the same way as before in claim 1, as the “additional network packet” and an “additional packet arc” are interpreted as additional packets/instructions that would be handled by an additional processing core, which was similarly established in claims 1, 8 and 16.

This is further made possible as Burger more expressly discloses of a system that can variably manipulate and form different “logical cores” or a new sequence of processing cores as new instruction(s) are added to the sequence, which can be processed/handled by adding another processing core as well within the packet arc/sequence of processing cores, (e.g., Burger: ¶¶ [0149], [0155], and [0158] and Figures 10 and 12); and
scheduling processing of the additional network packet by scheduling, according to the additional packet arc, execution of the additional subset of processing nodes (Once again, the “additional network packet” is scheduled to be processed by a different sequence or the “additional packet arc” which can involve a new or different number of processing cores to handle the additional packet/instructions. 
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings.

claim 24, Trehan in view of Burger further discloses the network device of claim 23, wherein the first packet arc and the additional packet arc are executed in parallel (e.g., Trehan: ¶ [0056] and Burger: ¶¶ [0044], [0087], [0091], [0149], [0155], and [0158]).
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings.

As to claim 25, Trehan in view of Burger further discloses the network device of claim 1, wherein the first network interface is associated with the first packet arc such that all packets from the first network interface are processed according to the first packet arc (following claim 1’s interpretations, the first packet arc or the sequence of processing cores 1 and 2 (as taught from Burger’s teachings) was already selected and determined to be processing the one or more packets that is received at the network interface (or e.g., NIC 252), e.g., Trehan: Figures 2, 10a, and 10b, and ¶¶ [0128-131] and Burger: ¶¶ [0149], [0155], and [0158] and Figures 10 and 12).
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings.

As to claim 27, Trehan further discloses the network device of claim 1, wherein the operations further comprise:
responsive to analyzing contents of the first network packet, reallocating the first network packet to the second packet arc (Trehan discloses of at least adding . 

As to claim 28, Trehan further discloses the network device of claim 1, wherein the operations further comprise: 
scheduling the second logical core to execute the first processing node (Following claim 1’s interpretations, the second logical core can be instructed/assigned or scheduled to carry out or execute a first “instruction”);
responsive to receiving a third network packet at the first network interface, selecting, based on analysis of a third contents of the third network packet, a third packet arc indicating a third sequence of processing nodes, the third sequence comprising the first processing node followed by the second processing node (Following claim 1’s interpretations, a separate third packet can be received and it would have its own trajectory or packet arc of where to go and get processed by the corresponding logical cores, with two instructions.  This is treated in the same way as the first two packets were handled (e.g., Trehan: Figure 10B and Burger: ¶¶ [0149], [0155], and [0158] and Figures 10 and 12), wherein the first packet arc indicates a first path for the first network packet (The first packet arc was directed to handling the first received network packet and is completely separate from the third received packet.  Not sure why this was relevant or brought up here); and
processing the first network packet according to the first packet arc by executing the first group of instructions for the first processing node on the second logical core followed by the second group of instructions for the second processing node on the third logical core (Following claim 1’s interpretations, the first network packet is handled following a trajectory or a first packet arc involving executing instructions on a first logical core and then on a second logical core.  One of ordinary skill in the art can interpret this as following from claim 1, using either Trehan’s established architecture or from Trehan in view of Burger’s combined teachings as previously established (in claims 1 and/or 14).
Burger’s examples as explained with respect to Figures 10 and 12 would work here, as the first instruction block can be processed by a first processor (or a logical processor within the first processor) and then passed onto the second processor (or the second logical processor within the second processor), e.g., Burger: ¶¶ [0149], [0155], and [0158] and Figures 10 and 12).
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings.

As to claim 29, Trehan further discloses the network device of claim 1, wherein executing the first group of instructions for the first processing node on the first logical core occurs prior to executing the second group of instructions for the second processing node on the second logical core and wherein executing the second group of instructions for the second processing node on the second logical core occurs prior to executing the third group of instructions for the third processing node on the third logical core (Following claim 1’s interpretations, one can use Trehan’s overall architecture to start or alternatively, from Burger’s combined teachings, Burger discloses of logical groupings of cores, all within a single physical core 1000 or 1005 to carry out the instructions as well on separate “logically” formed cores as Burger discloses of a thread 0 being carried out across cores 1020 [Wingdings font/0xE0] 1030 for example, thus illustrating a sequence of two.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that the logical grouping or sequence can be formed to be of any length.
See the previously stated reasons for combining Burger’s teachings within Trehan’s overall system and teachings).

As to claim 30, Trehan further discloses the network device of claim 1, wherein the first processing node is implemented by a first thread, the second processing node by a second thread, and the third processing node by a third thread (This limitation just establishes that the different threads are all separate with one instruction apiece, which would have been obvious to one of ordinary skill in the art as threads can be arbitrarily established to be of any length).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130283277 A1 to Cai et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/X.Y/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455